DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (U.S. Pub. No. 2004/0106506) in view of Samida (U.S. Patent No. 4,758,293).

 
	Regarding claim 21: Ninomiya discloses an automated bag forming system, comprising: a) a stationary cylinder cam having a cam groove disposed about an external surface portion of the cam (Fig. 5; via cam groove 15c & follower 10A); and b) a first rotatable drum assembly (Figs. 2 & 3; via drum 5), comprising: i) a first rotatable drum coaxially aligned with said cylinder cam (Figs. 1-3); and ii) at least one sealing assembly supported by and circumferentially-disposed on said first rotatable drum (via sealing assembly (Fig. 3; via the shown sealing assemblies at the peripheries of the drum), said sealing assembly comprising: (1) a sealing surface for receiving a portion of a bag web (Figs. 3 and 7; via surface Lh); and (2) a seal bar shiftable between an open conformation and a closed conformation (via rotation of upper seal member 14), wherein said seal bar confronts said bag web on said sealing surface in said closed conformation, see for example (Figs. 3, 6, & 7).
	Ninomiya does not suggest the amended claim of having the seal bar to be translated in horizontal and vertical directions relative to the sealing surface while maintaining a parallel relationship between both the seal bar and the sealing surface.  However, Samida discloses similar system with having a cam groove disposed about an external surface portion of the cam along with having the seal bar to be movable in horizontal and vertical direction relative to the sealing surface while mainlining a parallel relationship between both the seal bar and the sealing surface, see for example (Figs. 1 & 3; via groove 69 on the outter surface of cam 68, moving the sealing bar 29 horizontally & vertically in respect to the sealing surface 59, while maintaining both 29 & 59 in a parallel relationship).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Ninomiya’s cam, cam groove, and sealing bar/surface mechanism by one to have a cam groove disposed about an external surface portion of the cam to guide the seal bar to be movable in horizontal and vertical direction relative to the sealing surface while mainlining a parallel relationship between both the seal bar and the sealing surface, as suggested by Samida, in order to improve and assure a prober alignment between the paired bonding surfaces in respect to the web’s speed of travel (column 1, lines 55-61).

 	Regarding claim 31: Ninomiya discloses a plurality of said sealing assemblies circumferentially disposed on said rotatable drum, see for example (Figs. 2 & 3; via the shown sealing assemblies around peripheries of drum 5).

Claims 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (U.S. Pub. No. 2004/0106506) in view of Samida (U.S. Patent No. 4,758,293) and further in view of Dickson et al. (U.S. Patent No. 4,380,446).
 	 Regarding claim 32: Ninomiya in view of Samida do not disclose a variable-pitch control assembly.  However, Dickson discloses similar system with variable pitch control assembly, see for example (Fig. 2, detailed mechanism of the pitch control assembly on figures 4, & 5).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Ninomiya’s system by using a variable pitch control assembly, as suggested by Dickson, in order to come up with an adjustable space between the sealing bars to automatically compensate for variations in the repeat interval (column 2, lines 5-12).
	Regarding claim 33: Dickson discloses that the variable-pitch control assembly is configured to controllably increase or decrease an axial distance between a rotation axis of said rotatable drum and each respective sealing surface of said plurality of said sealing assemblies by substantially the same amount, see for example (Fig. 2; via rotation of the actuator disc 74).
	Regarding claim 34: Dickson discloses that each sealing assembly of said plurality of sealing assemblies is slidably coupled on opposite end portions to an interior portion of said rotatable drum, see for example (Figs. 2, 4, and 5; via sliding of each sealing assembly on slots 75).
	Regarding claim 35: Dickson discloses that the variable-pitch control assembly comprises: a rotatable spiral cam (Fig. 2; via cam desk 74) coaxially aligned with said rotatable drum (via drum 40) having at least one spiral slot (via slots 75); and a frame member comprising a cam follower (via 73) configured to be engaged with a spiral slot (75) of said spiral cam (74), said frame member being coupled to said sealing assembly (Figs. 2, 4, and 5).
	Regarding claim 36: Dickson discloses that the rotatable spiral cam (via cam desk 74) is independently rotatable with respect to rotation of said rotatable drum (Fig. 1; via 87).
	Regarding claim 37: Dickson discloses a rotation of said rotatable spiral cam is driven by a motor (via 63).
	Regarding claim 38: Dickson discloses that the variable-pitch control assembly provides the capability of controllably adjusting the placement of seals on said bag web as said rotatable drum is rotating, (Figs. 2, 4, and 5; via adjusting the rotation of 74 will result on adjusting the location of the sealing mechanisms around the drum 40).
Response to Arguments
Applicant’s arguments with respect to claim(s) 04/01/2022 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both applied arts of Ninomiya ‘506 and Dickson ‘446 related to the same art of sealing & cutting continuous webs into different containers using drums and sealing/cutting mechanism positioned in proximity with the drums.  
It would be obvious to one with ordinary skill in the art to consider both references for improvement to the sealing mechanism in respect to one over the other as both related to exactly the same art.  Modifying ‘506’s drum to be adjustable similarly to ‘446’s drum, would be appreciated by those skilled in the art, in order to come up with an adjustable space between the sealing bars to automatically compensate for variations in the repeat interval (‘446; column 2, lines 5-12).  
It is noted that such modification to ‘506, by having adjustable pitch drum, similarly to the one suggested by ‘446, will work completely fine and will function properly.  Seems like both drums of ‘506 & ‘446 are similar and used for the same job under the same conditions, the only different is one being adjustable in diameter while the other not.  Therefore, there is a need to modify ‘506’s drum to make it adjustable similarly to ‘446, in order to adjustable the space between the sealing bars to automatically compensate for variations in the repeat interval (‘446; column 2, lines 5-12).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731